DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FRANK RAGGO, JR.,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-214

                          [December 1, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 96-19247-CF-
10A.

  Frank Raggo, Jr., Milton, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., DAMOORGIAN and GERBER, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.